— Order unanimously affirmed with costs. Memorandum: We agree with Family Court that the record fails to demonstrate that petitioner intentionally and voluntarily relinquished her right to seek payment of the arrears of maintenance provided by an order of support (see, Lannon v Lannon, 124 AD2d 1051, 1052). Here, there was no agreement that petitioner would accept the lesser amount paid by respondent (see, Malta v Malta, 87 AD2d 988). She demanded full payment after respondent paid the lesser amount. Mere inaction and delay in bringing this action for almost four years without a showing of prejudice to respondent does not constitute loches (see, Matter of Guido, 81 AD2d 614; see also, Maule v Kaufman, 33 NY2d 58, 62, rearg denied 33 NY2d 940). (Appeal from order of Erie County Family Court, Notaro, J. — arrearages.) Present — Callahan, J. P., Boomer, Green, Pine and Davis, JJ.